        Case 1:20-cv-00744-GSA Document 2 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MALANJE PHEA,                                         1:20-cv-00744-GSA (PC)
12                      Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
            v.
                                                           SACRAMENTO DIVISION OF THE
14   JASON JACOBO, et al.,                                 EASTERN DISTRICT OF CALIFORNIA

15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983.

19          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

20   violations took place in Sacramento County, which is part of the Sacramento Division of the

21   United States District Court for the Eastern District of California. Therefore, the complaint should

22   have been filed in the Sacramento Division.

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

25   will be transferred to the Sacramento Division.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Sacramento; and
                                                       1
         Case 1:20-cv-00744-GSA Document 2 Filed 05/29/20 Page 2 of 2

 1           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                 United States District Court

 4                                 Eastern District of California

 5                                 501 "I" Street, Suite 4-200

 6                                 Sacramento, CA 95814

 7
     IT IS SO ORDERED.
 8

 9       Dated:    May 28, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
